Orders so far as appealed from affirmed, with ten dollars costs and disbursements, with leave to the defendant to serve an amended answer within ten days from service of order upon payment of said costs and taxable costs to date; and with leave to plaintiff to reply to defenses 6 and 7 and the counterclaim within five days from service of amended answer. In the event- that defendant do not so serve an amended answer, then within five days after such default plaintiff may reply to said defenses and counterclaim. No opinion. Present — Finch, P J., McAvoy, Martin, O’Malley and Townley, JJ.